Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.569   Page 1 of 41




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 Exclusive Brands LLC,

                         Plaintiff,      Case No. 19-cv-11062

 v.                                      Judith E. Levy
                                         United States District Judge
 City of Garden City, Michigan, et
 al.,                                    Mag. Judge Elizabeth A.
                                         Stafford
                         Defendants.

 ________________________________/


 OPINION AND ORDER GRANTING DEFENDANTS CITY OF
 GARDEN CITY, GARDEN CITY BUILDING DEPARTMENT,
 DALE DOUGHERTY, AND GARDEN CITY CITY COUNCIL’S
MOTION TO DISMISS [23]; GRANTING DEFENDANT PATRICK
   J. SLOAN’S MOTION TO DIMISS [38]; AND GRANTING
 DEFENDANT JEFF VAN DAM’S MOTION TO DISMISS [42]


      I.    Introduction

      Plaintiff Exclusive Brands LLC brought this action for injunctive,

declaratory, compensatory, and punitive relief pursuant to 42 U.S.C. §

1983 for alleged violations of its rights to (1) equal protection under the

Fourteenth Amendment of the United States Constitution and the

Constitution of the State of Michigan; (2) procedural due process under
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.570   Page 2 of 41




the Fifth Amendment of the U.S. Constitution and the Michigan

Constitution; and (3) substantive due process under the Fifth

Amendment of the U.S. Constitution and the Michigan Constitution.

Plaintiff, a medical marijuana dispensary, argues that Defendants

Garden City and a number of its municipal entities and employees

unlawfully denied it a special use permit to operate a medical marijuana

facility in Garden City, Michigan.

      Defendants collectively filed three motions to dismiss in this case:

(1) Defendants Garden City, Building Department, Dougherty, and City

Council filed a motion to dismiss for lack of subject-matter jurisdiction

and failure to state a claim upon which relief may be granted; (2)

Defendant Sloan filed an answer to Plaintiff’s second amended complaint

and subsequently filed a motion to dismiss for a failure to state a claim;

and (3) Defendant Van Dam filed a motion to dismiss for lack of subject-

matter jurisdiction and/or for failure to state a claim. For the reasons

below, the Court GRANTS all motions and dismisses this case.

      II.   Background

      A. Parties




                                      2
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.571   Page 3 of 41




      Plaintiff is a Michigan Limited Liability Corporation with its

principle place of business in Livonia, Michigan. (ECF No. 15,

PageID.79.) Plaintiff sought a special use permit to operate a medical

marijuana facility in Garden City, Michigan. (Id. at PageID.81.)

      Defendant City of Garden City (“Garden City”) is a Michigan

municipal corporation (Id. at PageID.79), and Defendant Garden City

Building Department (“Building Department”) is a “a body within

[D]efendant Garden City.” (Id. at PageID.80.)

      Defendant Dale Dougherty is the City Manager of Defendant

Garden City and the Planning and Zoning Administrator for Defendant

Garden City. (Id. at PageID.79.) The only facts with respect to Defendant

Dougherty in Plaintiff’s second amended complaint are his job title and

his general role as City Manager. (ECF No. 15, PageID.80 (“[D]efendant

Dougherty appoints the heads of nearly all departments of [D]efendant

Garden City, administers personnel relations, and prepares policy

recommendations for [D]efendant City Council . . . . [D]efendant

Dougherty is responsible for the direction and supervision of the

administration of all departments . . . of [D]efendant Garden City.”).)




                                      3
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20     PageID.572   Page 4 of 41




        Defendant Garden City City Council (“City Council”) is “the

legislative body within [D]efendant Garden City.” (Id.)

        Defendant Patrick J. Sloan “was and is a Planning and Zoning

Consultant and Senior Principal Planner to [D]efendant Garden City.”

(Id.)

        Defendant Jeff Van Dam is “the Administrator for [D]efendant . . .

Building Department.” (Id.) Defendant Van Dam contends that he is not

an employee of Defendant Garden City but rather an employee of Buccilli

Group, LLC, which provides the Building Department services on a

contract with Defendant Garden City. (ECF No. 42, PageID.294.)

Plaintiff’s complaint is silent as to this allegation.

        B. Factual Background

              i. Garden City’s Medical Marijuana Ordinance

        The State of Michigan’s Medical Marihuana Facilities Licensing

Act (“MMFLA”) enables a municipality to decide whether to allow

marijuana facilities within the municipality by adopting an ordinance.

M.C.L. § 333.27205(1). Pursuant to MMFLA, Defendant Garden City

adopted an ordinance in February 2018 to allow medical marijuana

facilities within its boundaries and to participate in the medical


                                      4
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20       PageID.573      Page 5 of 41




marijuana facilities licensing system. CITY          OF   GARDEN CITY, REGULAR

COUNCIL          MEETING          MINUTES           FEBRUARY          5,        2018,

http://www.gardencitymi.org/AgendaCenter/ViewFile/Minutes/_0205201

8-173; see GARDEN CITY, MICH., CODE            OF   ORDINANCES § 154.165. This

ordinance authorizes and specifies the number and types of permitted

medical marijuana facilities with special land use approval, and zoning

regulations.1 Id.

      Garden City’s existing standards and procedures for special use

regulations, adopted in its ordinances §§ 154.415–17, apply to the

medical marijuana facility special use applicants. § 154.165(C).

According to Garden City’s ordinances, the Planning Commission and the

City Council approve or deny special use permit applications. § 154.416.

When an applicant submits the special use application materials,

required fees, and multiple copies of the completed site plan to the

Building Department, the Zoning Administrator and other city officials

review the application package and make recommendations as

appropriate. §§ 154.416(E)-(F). After revising the site plan and


      1 More specifically, it permits Class A, B, and C grow operations, marijuana
processing facilities, and provisioning centers as a special land use in the M-1 Light
Industrial District zoning. GARDEN CITY, MICH., CODE OF ORDINANCES § 154.165.
                                          5
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20       PageID.574    Page 6 of 41




application materials based on the recommendations, the applicant then

submits a revised plan for further review. § 154.416(G). The Planning

Commission reviews the application, and it “may approve, approve with

conditions, or deny a Special Use request.” § 154.416(I)(1). After the

Planning Commission makes a decision and forwards it to the City

Council, the City Council determines whether to consider the special use

application. §§ 154.416(I), (J). If the City Council decides not to consider

the application, then the Planning Commission’s decision is final. §

154.416(J). If, however, the City Council considers the application, it

takes the Planning Commission’s decision as a recommendation, and the

City Council makes a final decision to “approve, approve with conditions,

or deny a Special Use proposal” by reviewing the application and site

plan, along with findings of the Planning Commission. §§ 154.416(J), (L).

All decisions at each stage of the process are subject to the complete

discretion of the Planning Commission and the City Council. 2 Issuing a




      2  During the initial review process by the Zoning Administrator and other city
officials upon receipt of the submission, no decision is made with regards to the
submission. Instead, city officials prepare a written review for the applicant,
“specify[ing] any deficiencies in the site plan and application and make
recommendations as appropriate.” § 154.416(F).
                                         6
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.575   Page 7 of 41




building permit requires a submission of the final approval of the special

use application along with other materials. § 154.416(P).

      On July 23, 2018, the City Council approved the proposal limiting

the total number of medical marijuana facilities in Garden City to three.

(ECF No. 23-5, PageID.166.) Then, on September 24, 2020, the City

Council adopted the amended ordinance, reflecting the change. (ECF No.

23-8, PageID.190.)

             ii. Medical Marijuana Facility Licensing Process

      The State of Michigan Department of Licensing and Regulatory

Affairs (“LARA”) employees a two-step process for medical marijuana

facility licensing: (1) pre-qualification; and (2) license qualification.

Medical Marihuana Facility License Application, Dep’t of Licensing and

Regulatory      Affairs,     https://www.michigan.gov/lara/0,4601,7-154--

453929--,00.html (last visited June 22, 2020). The pre-qualification step

involves a background check of the applicant and all supplemental

applicants, and it requires applicants to disclose those entities with an

indirect or direct ownership interest. Id. Pre-qualification may be

granted before an applicant secures a physical location for the facility. Id.

The next step, license qualification, requires a pre-qualified applicant to


                                      7
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.576   Page 8 of 41




submit information specific to the facility location and to the type of

facility for which the license is applied. Id.

      LARA cannot issue a medical marijuana facility license unless the

municipality where the proposed facility is located has authorized

marijuana facilities through its ordinance. Id. After an applicant

completes the license qualification step, the Medical Marihuana

Licensing Board (“MMLB”) makes a final approval of the application. Id.

             iii. Plaintiff’s Special Use Permit Application Process

      On May 31, 2018, MMLB granted Plaintiff a prequalification status

pursuant to the licensing provisions of the MMFLA. (ECF No. 15,

PageID.81.) Beginning in May 2018, Plaintiff’s representative contacted

Defendant Sloan frequently “regarding Plaintiff’s desire to obtain a

special use permit” for a medical marijuana facility. (Id.) In July 2018,

Plaintiff entered into a $1.2 million purchase agreement for property in

Garden City to operate a medical marijuana facility, contingent upon

Garden City’s approval of a special use permit. (Id. at PageID.82.)

Plaintiff made a non-refundable $25,000 deposit for the property and

additionally spent approximately $15,000 to prepare for renovation and

apply for a special use permit. (Id.)


                                        8
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.577   Page 9 of 41




      Some time prior to August 6, 2018, Sloan advised Plaintiff’s

representative that, if submitted by August 13, 2018, Plaintiff’s

application for a special use permit “would be accepted and placed on the

agenda” for the Garden City Planning Commission’s meeting on

September 13, 2018. (Id.) However, on August 6, 2018, the City Council

established a six-month moratorium on accepting additional medical

marijuana special use permit applications. (Id. at PageID.83; ECF No.

23-6, PageID.169.) The moratorium began on August 7, 2018. (ECF No.

23-6, PageID.169.) The City Council adopted a resolution to reaffirm the

moratorium, mandating the moratorium to expire on February 7, 2019,

unless the City Council extended it. (ECF No. 42-6, PageID.361.) The

resolution specified that medical marijuana facility permit applicants

impacted by the moratorium could appeal a deferral of their application

with a written request for appeal submitted to the Building Department.

(Id.) Applicants seeking a hearing on their appeal had to request a

hearing in writing, and the hearing would be held before the City Council.

(Id.) However, Sloan did not inform Plaintiff’s representative or “any

other representative of Plaintiff or parties working with Plaintiff” of the

proposed moratorium prior to the August 6, 2018 City Council meeting.


                                      9
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20          PageID.578    Page 10 of 41




(ECF No. 15, PageID.82–83.) Moreover, neither the Building Department

nor Van Dam informed Plaintiff of the moratorium when Plaintiff

submitted its application. (Id. at PageID.83.) Plaintiff, without

knowledge of the moratorium, applied for a permit to the Building

Department on the deadline of August 13, 2018 “in compliance with, and

in reliance upon, the representation by [D]efendant Sloan.” (Id.) The

Building     Department        accepted      Plaintiff’s    application3      and     the

application fee of $3,950. (Id.) On August 23, 2018, Plaintiff’s

representative learned of the moratorium in a phone call to the Building

Department. (Id.) Sloan informed Plaintiff of the moratorium on August

29, 2018. (Id.)

      Plaintiff alleges that Sloan knew that the City Council planned to

impose a moratorium prior to its meeting on August 6, 2018 (Id. at

PageID.82) but “intentionally failed to inform” Plaintiff. 4 (Id. at


      3   According to Defendant Van Dam, this was Plaintiff’s first application for a
medical marijuana special use facility permit. (ECF No. 42, PageID.310.)
        4 Conversely, Defendant Van Dam alleges that he “never personally interacted

with Plaintiff’s representatives prior to the moratorium’s enactment.” (ECF No. 50,
PageID.515.) The Court points to Van Dam’s alleged contrary fact because Van Dam
filed a Rule 12(b)(1) motion to dismiss for lack of subject-matter jurisdiction. For the
purpose of Rule 12(b)(1) motion, the Court does not automatically defer to Plaintiff’s
set of facts. See infra section IV(B) for the rules regarding treatments of the facts from
Defendant Van Dam’s Rule 12(b)(1) motion to dismiss and the application of the facts.
                                           10
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20        PageID.579     Page 11 of 41




PageID.85.) Plaintiff also alleges that Van Dam and/or the Building

Department, too, had “superior knowledge” of the City Council’s

intention to impose a moratorium. (Id. at PageID.84.) Moreover, Plaintiff

argues that Defendants Sloan, Van Dam and/or the Building Department

“knew, or should have known, that Plaintiff . . . was relying upon the

expressed deadline of August 13, 2018 for submission of its application.”5

(Id. at PageID.84.) Plaintiff alleges that it would have applied for a

special use permit before the August 6, 2018 City Council meeting, had

Defendants Sloan, Building Department, and/or Van Dam advised

Plaintiff or its representative of the proposed moratorium. (Id. at

PageID.83–84.) Plaintiff argues that its application and site plan

“compl[y] with all applicable zoning rules and regulations governing the

proposed use” and are “compatible with the Master Plan of [D]efendant

Garden City.” (Id. at PageID.85.)

      On September 6, 2018, Plaintiff requested an appeal for a deferral

of its application to the Building Department (Id.), addressing the appeal




      5 Plaintiff alleges that Defendant Dougherty “breached his duties . . . by failing
to properly direct and supervise the administration of all departments, including
[D]efendant Building Department, which failed to advise Plaintiff Exclusive Brands
of the impending moratorium prior to its implementation.” (ECF No. 15, PageID.84.)
                                          11
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20        PageID.580     Page 12 of 41




letter to Van Dam. (ECF No. 50, PageID.525–527.) According to Van

Dam,6 the Building Department forwarded the appeal to the City Council

(ECF No. 51, PageID.546), and the City Council heard Plaintiff’s appeal

at its regular meeting on December 3, 2018.7 (ECF No. 42, PageID.295.)

Also, Van Dam contends that Plaintiff did not appeal further to the

Wayne County Circuit Court. (ECF No. 51, PageID.540.)

      In addition to the allegations above, Plaintiff argues that the City

Council “improperly and unlawfully ‘grandfathered in’ one or more

ineligible or unqualified applicants for special use permits for medical

marijuana facilities” after the City Council adopted the ordinance

amendment. (ECF No. 15, PageID.85.) However, Plaintiff does not

identify any other special use permit applicants similarly situated to

Plaintiff around the time the moratorium took effect. (Id.)

      C. The Current Litigation


      6  See infra section IV(B) for the treatments of the facts from Van Dam’s 12(b)(1)
motion to dismiss and accompanying evidence.
       7 Plaintiff’s appeal letter did not specifically request a hearing, although the

resolution adopted by the City Council on August 20, 2018 requires applicants to
specify in writing that they request a hearing. (ECF No. 42-6, PageID.361.) Contrary
to the City Council’s record on December 3, 2018 (ECF No. 42, PageID.295; ECF No.
42-10, PageID.398), Plaintiff alleges that “Defendants . . . den[ied] Plaintiff a public
hearing and an opportunity to be heard before [D]efendant Garden City’s Planning
Commission and other governmental bodies.” (ECF No. 15, PageID.88.)
                                          12
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.581   Page 13 of 41




      Plaintiff filed its second amended complaint on August 11, 2019.

(ECF No. 15.) Initially, Plaintiff filed a complaint against only

Defendants Garden City, the Building Department, and Dougherty.

(ECF No. 1.) Plaintiff names three additional Defendants in the second

amended complaint: Defendants Patrick J. Sloan and Jeff Van Dam,

individually and in their official capacity, and Defendant Garden City

City Council. (ECF No. 15, PageID.78.)

      In response to Plaintiff’s second amended complaint, Defendants

filed three motions to dismiss. On September 12, 2019, Garden City, the

Building Department, Dougherty, and the City Council filed a motion to

dismiss for lack of subject-matter jurisdiction and failure to state a claim

upon which relief may be granted. (ECF No. 23.) Defendant Sloan filed

an answer to Plaintiff’s second amended complaint on September 5, 2019

(ECF No. 21) and subsequently on October 17, 2019, filed a motion to

dismiss for failure to state a facially plausible claim. (ECF No. 38.)

Finally, Defendant Van Dam, on December 5, 2019, filed a motion to

dismiss for lack of subject-matter jurisdiction and/or for failure to state a

claim. Defendant Van Dam also requests costs and attorney fees

associated with the motion. (ECF No. 42, PageID.279.)


                                      13
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.582   Page 14 of 41




      III. Legal Standard

      Defendants Garden City, the Building Department, Dougherty, the

City Council, and Defendant Van Dam filed motions to dismiss for lack

of subject-matter jurisdiction and failure to state a legal claim under

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (ECF Nos. 23, 42.)

      When a court's subject-matter jurisdiction is challenged under

Federal Rule of Civil Procedure 12(b)(1), the plaintiff has the burden to

prove jurisdiction. Moir v. Greater Cleveland Reg’l Transit Auth., 895

F.2d 266, 269 (6th Cir. 1990). Proving subject-matter jurisdiction

requires a demonstration that the plaintiff has constitutional standing to

bring suit. Loren v. Blue Cross & Blue Shield of Mich., 505 F.3d 598, 606

(6th Cir. 2007). If a plaintiff cannot demonstrate constitutional standing,

the case must be dismissed. Id. at 607 (citing Cent. States Se. & Sw. Areas

Health and Welfare Fund v. Merck–Medco Managed Care, 433 F.3d 181,

198 (2d Cir. 2005)). Constitutional standing requires three elements: (1)

that the plaintiff has suffered “an invasion of a legally protected interest,

which is concrete and particularized . . . and . . . actual or imminent”; (2)

that the injury is “fairly . . . trace[able] to the challenged action of the

defendant”; and (3) that a favorable decision must be likely to redress


                                      14
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.583   Page 15 of 41




that injury. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)

(internal quotations omitted) (alteration in original).

      Defendant Sloan filed an answer to the second amended complaint

(ECF No. 21) prior to filing this motion to dismiss under Rule 12(b)(6).

(ECF No. 38.) A post-answer motion to dismiss pursuant to 12(b)(6) is not

permitted. See Fed. R. Civ. P. 12(b)(6). However, an untimely motion to

dismiss “may be properly considered as one for judgment on the pleadings

under Fed. R. Civ. P. 12(c), and evaluated, nonetheless, under the

standards for dismissal under 12(b)(6).” Doe v. Sentech Empl. Servs., 186

F. Supp. 3d 732, 736 (E.D. Mich. 2016) (quotations omitted); see also

Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 436 n.1 (6th

Cir. 1988). Accordingly, the Court will construe Sloan’s motion as one for

judgment on the pleadings and analyze it under the same standard as

one to dismiss.

      When deciding a motion to dismiss under Rule 12(b)(6), the Court

must “construe the complaint in the light most favorable to the plaintiff

and accept all allegations as true.” Keys v. Humana, Inc., 684 F.3d 605,

608 (6th Cir. 2012). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to


                                      15
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.584   Page 16 of 41




relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A plaintiff’s claim is facially plausible “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. A plausible claim need

not contain “detailed factual allegations,” but it must contain more than

mere “labels and conclusions” or “a formulaic recitation of the elements

of a cause of action.” Twombly, 550 U.S. at 555.

      When defendants raise both the 12(b)(1) and 12(b)(6) motions, the

Court is “bound to consider the 12(b)(1) motion first, since the Rule

12(b)(6) challenge becomes moot if this court lacks subject matter

jurisdiction.” Wayside Church v. Van Buren Cty., 847 F.3d 812, 816 (6th

Cir. 2017) (internal citations omitted).

      IV.   Analysis

      For the reasons below, the Court grants Defendants City of Garden

City, the Garden City Building Department, Dale Dougherty, the Garden

City City Council, and Patrick J. Sloan’s motions to dismiss for a failure




                                      16
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20         PageID.585    Page 17 of 41




to state a claim.8 The Court also grants Defendant Jeff Van Dam’s motion

to dismiss for lack of subject-matter jurisdiction.

      A. Defendants Building Department and Dougherty

              i. Defendant Building Department

      Plaintiff names the Garden City Building Department as well as

the City of Garden City as Defendants. (ECF No. 15.) Under Michigan

law, however, municipal departments are not separate legal entities

capable of being sued because they are “merely agencies of the city.”

Carey v. Hall, No. 12-14777, 2013 WL 174503, at *1 (E.D. Mich. Jan. 3,

2013) (citing Boykin v. Van Buren Twp, 479 F.3d 444, 450 (6th Cir. 2007);




      8  Defendants Garden City, the Building Department, Dougherty, and City
Council additionally filed a motion to dismiss Plaintiff’s second amended complaint
for lack of subject-matter jurisdiction pursuant to Rule 12(b)(1). (ECF No. 23.)
However, Defendants raise this issue only in the abstract, and they neglect to make
any arguments in its favor. (Id. at PageID.121.) Courts reject and do not pursue
arguments which lack analysis because “issues adverted to in a perfunctory manner,
unaccompanied by some effort at developed argumentation, are deemed waived. It is
not sufficient for a party to mention a possible argument in the most skeletal way,
leaving the court . . . to put flesh on its bones.” McPherson v. Kelsey, 125 F.3d 989,
995-96 (6th Cir. 1997) (quoting Citizens Awareness Network, Inc. v. United States
Nuclear Regulatory Comm’n, 59 F.3d 284, 293–94 (1st Cir. 1995)); accord United
States v. Hayter Oil Co., 51 F.3d 1265, 1269 (6th Cir. 1995); United States v. Phibbs,
999 F.2d 1053, 1080 n.12 (6th Cir. 1993), cert. denied, 510 U.S. 1119 (1994)). Because
Defendants Garden City, the Building Department, Dougherty, and City Council
leave the court to “put flesh” on their bare assertion of a 12(b)(1) dismissal, the Court
declines to address this argument further.
                                           17
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.586   Page 18 of 41




Laise v. City of Utica, 970 F. Supp. 605, 608 (E.D. Mich. 1997);

Pierzynowski v. Police Dept. City of Detroit, 941 F. Supp. 633, 637 n.4

(E.D. Mich. 1996)). The Carey Court explained that, although courts

apply this principle most frequently to police departments, the same

principle “applies with equal force to other city departments.” Id. For this

reason, Carey concluded that the Department of Public Works for the

City of Taylor was not a separate entity for purposes of civil suit. Id.

(citing Michonski v. City of Detroit, 162 Mich. App. 485, 490 (Mich. Ct.

App. 1987) (“finding that the City of Detroit Public Lighting Department

was ‘not a separate legal entity against which a tort action can be

directed.’”)).

      Similarly, because the Building Department is a municipal agency

and not a municipality itself, the Building Department is not a legal

entity capable of being sued. See id. at *1–2. Accordingly, Plaintiff’s

complaint against the Building Department fails to state a legal claim,

and the Court dismisses the Building Department.

             ii. Defendant Dougherty in his individual and official
                 capacities

      Plaintiff brings claims against Defendant Dougherty in his

individual and official capacities “as representative and employee of
                                      18
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.587   Page 19 of 41




Garden City” under a respondeat superior liability theory of 42 U.S.C. §

1983. (ECF No. 15, PageID.78, 86–91.) Plaintiff alleges that Dougherty

breached his duties because the Building Department, which is under

Dougherty’s supervision along with all the departments in Garden City,

failed to inform Plaintiff of the moratorium prior to its implementation.

(ECF No. 15, PageID.84.) However, as Dougherty correctly points out,

Plaintiff fails to make “even the most rudimentary factual allegations

about Mr. Dougherty.” (ECF No. 23, PageID.131.) Plaintiff fails to plead

factual content that would allow the Court to make a reasonable

inference as to Dougherty’s liability in this case. See Iqbal, 556 U.S. at

678. Accordingly, and for the reasons below, both the individual and

official capacity claims against Dougherty fail, and the Court dismisses

him.

       Plaintiff alleges that Dougherty held a supervisory role as manager

of Garden City, and that he accordingly “fail[ed] to properly direct and

supervise the administration of all departments, including [D]efendant

Building Department, which failed to advise Plaintiff [] of the impending

moratorium.” (ECF No. 15, PageID.84.) Aside from this allegation,

Plaintiff fails to produce facts related to Dougherty’s alleged misconduct,


                                      19
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.588   Page 20 of 41




and it includes no allegations of direct action—as opposed to supervisory

inaction—on Dougherty’s part. (Id.)

      Plaintiff’s individual liability theory cannot proceed without

allegations of direct action. “Under § 1983, there is no respondeat superior

or vicarious liability.” Flagg v. City of Detroit, 715 F.3d 165, 174 (6th Cir.

2013) (citing Collins v. City of Harker Heights, 503 U.S. 115, 122 (1992)).

When a plaintiff sues an individual actor under § 1983, “[the] plaintiff

must demonstrate that the actor ‘directly participated’ in the alleged

misconduct, at least by encouraging, implicitly authorizing, approving or

knowingly acquiescing in the misconduct, if not carrying it out himself.”

Id. (quoting Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)).

Because Plaintiff’s pleading fails to allege sufficient facts supporting an

individual liability theory against Dougherty, Plaintiff’s claim fails to

state a claim against Dougherty in his individual capacity.

      Plaintiff’s official capacity claim against Dougherty also fails

because Plaintiff additionally names the municipality—the City of

Garden City—as a defendant in this suit. “A suit against an individual

in his official capacity is the equivalent of a suit against the government

entity.” Myers v. Potter, 422 F.3d 347, 357 (6th Cir. 2005) (quoting


                                      20
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20     PageID.589    Page 21 of 41




Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)). When a claim is

brought against both an individual in her official capacity and the

governmental entity, the claim against an individual in her official

capacity is redundant. Jackson v. Shelby Cty. Gov’t, No. 07-6356, 2008

WL 4915434, at *2 (6th Cir. Nov. 10, 2008). Accordingly, the claim

against Dougherty in his official capacity is redundant to the claim

against Garden City, and Plaintiff fails to state a claim against

Dougherty in his official capacity. For the reasons above, the Court

dismisses Dougherty in both his individual and official capacity.

      B. Subject-Matter Jurisdiction                over     Claims       against
         Defendant Van Dam

      Defendant Van Dam challenges subject-matter jurisdiction of this

Court over the claims against him because Plaintiff fails to meet the

Article III standing requirements.9 (ECF No. 42, PageID.276, 298–305.)

“Rule 12(b)(1) motions to dismiss for lack of subject-matter jurisdiction

generally come in two varieties: a facial attack or a factual attack.”


      9  Van Dam also argues this Court lacks subject-matter jurisdiction because
Plaintiff failed to exhaust administrative remedies in the state court. (ECF No. 42,
PageID.277, 300–01.) However, it is a well-settled rule that “exhaustion of state
remedies is not a prerequisite to an action under [42 U.S.C.] § 1983” in the federal
court. Knick v. Twp. of Scott, 139 S. Ct. 2162, 2167 (2019) (internal quotations
omitted) (quoting Heck v. Humphrey, 512 U.S. 477, 480 (1994)).
                                        21
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.590   Page 22 of 41




Gentek Bldg. Prod., Inc. v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th

Cir. 2007). Relevant here as raised by Van Dam, a factual attack “raises

a factual controversy requiring the district court to ‘weigh the conflicting

evidence to arrive at the factual predicate that subject-matter does or

does not exist.’” Wayside Church v. Van Buren Cty., 847 F.3d 812, 817

(6th Cir. 2017) (citing Gentek Bldg. Prods., 491 F.3d at 330) (internal

citations omitted). When a court reviews a facial challenge, the court

“takes the allegations in the complaint as true.” Ohio Nat. Life Ins. Co. v.

United States, 922 F.2d 320, 325 (6th Cir. 1990). However, when it

reviews a factual challenge, “no presumptive truthfulness applies to the

factual allegations.” Id. The court has “wide discretion to allow affidavits,

documents and even a limited evidentiary hearing to resolve disputed

jurisdictional facts.” Id.

      Specifically, Van Dam argues that Plaintiff lacks standing because

Plaintiff fails to show (1) a causal connection between Van Dam’s actions

and Plaintiff’s alleged harm, and (2) that Plaintiff’s alleged harm is

redressable via any judgement against Van Dam. (ECF No. 42,

PageID.276, 298–305.) The Court agrees on both counts, and Plaintiff

accordingly lacks standing to bring the suit against Van Dam.


                                      22
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.591   Page 23 of 41




      Plaintiff fails to establish a causal connection that the injury is

traceable to Van Dam’s actions. See Lujan, 504 U.S. at 560. Plaintiff

contends that its injury is due to Van Dam’s failure to timely inform

Plaintiff’s representative about an impending moratorium. (ECF No. 15,

PageID.83–84.) However, Plaintiff’s second amended complaint is devoid

of any allegation that Van Dam knew about the pending moratorium or

ever had a personal interaction with Plaintiff’s representatives prior to

the enactment of the moratorium. Therefore, Plaintiff does not provide

factual support to establish that its injury is traceable to Van Dam’s

action.

      Moreover, Plaintiff asserts that Van Dam, Administrator of

Defendant Building Department, “improperly denied Plaintiff’s appeal in

violation of Plaintiff’s rights to due process and equal protection of the

laws.” (Id. at PageID.85.) On the contrary, Van Dam contends that the

Building Department forwarded the appeal to the City Council (ECF No.

51, PageID.546), and the City Council heard Plaintiff’s appeal at its

regular meeting on December 3, 2018. (ECF No. 42, PageID.295; ECF No.

42-10, PageID.398.) When a court reviews a factual challenge under Rule

12(b)(1), a court need not apply “presumptive truthfulness . . . to the


                                      23
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.592   Page 24 of 41




factual allegations,” and the court has “wide discretion to allow . . .

documents . . . to resolve disputed jurisdictional facts.” Ohio Nat. Life Ins.

Co. 922 F.2d at 325.

      The resolution to implement the six-month moratorium adopted by

the City Council laid out the appeal procedure for applicants impacted by

the moratorium: applicants had to submit a written request for appeal to

the Building Department; applicants seeking a hearing on their appeal

had to request a hearing in writing; and the hearing would be held before

the City Council. (ECF No. 42-6, PageID.361.)

      Because the Building Department forwarded Plaintiff’s appeal

request to the City Council, Van Dam—as Administrator of the Building

Department—properly followed the appeal procedure specified in Garden

City’s resolution in imposing six-month moratorium on processing

medical marijuana facilities special use permit applications. (See id.)

      Additionally, as Van Dam demonstrated in his supporting

documentation, that he is neither a member of the City Council nor even

a Garden City employee; he is an employee of Buccilli Group, LLC, which

provides the Building Department services on a contract with Garden

City. (ECF No. 42, PageID.294; ECF No. 42-9, PageID.382 (providing the


                                      24
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.593   Page 25 of 41




following contractual term in an agreement between Garden City and

Buccilli Group: “A Building Department Administrator, employed by

Buccilli, will provide the day to day administration of building inspection

services for the Building Department.”).) Because the Court is reviewing

Building Administrator Van Dam’s Rule 12(b)(1) motion to dismiss for

lack of subject-matter jurisdiction, the Court has wide discretion in

considering Van Dam’s documents to resolve disputed jurisdictional

facts. See Ohio Nat. Life Ins. Co. 922 F.2d at 325. Reviewing Van Dam’s

supporting document, the Court concludes that he was not in a position

to deny Plaintiff’s appeal and cannot be the causal link to Plaintiff’s

alleged harm. Therefore, Plaintiff fails to establish a causal connection

between its injury and Van Dam’s action.

      Plaintiff also fails to show that the alleged harm is redressable by

a judgment against Van Dam. See Lujan, 504 U.S. at 561. Neither Van

Dam nor the Building Department, which he administers, has authority

to make any decision with respect to a special use permit. GARDEN CITY,

MICH., CODE     OF   ORDINANCES § 154.416. According to Garden City’s

ordinances, the Planning Commission and the City Council have

decision-making authority—not Van Dam, the Administrator of


                                      25
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20        PageID.594    Page 26 of 41




Defendant Building Department—because the Planning Commission

and the City Council approve or deny special use permit applications. Id.

Moreover, Van Dam is not a member of the City Council, which enacted

the six-month moratorium. (See ECF No. 23-6, PageID.169.) Thus, the

denial of Plaintiff’s special use application due to the moratorium cannot

be redressed by a judgment against Van Dam. Because Plaintiff fails to

establish 1) a causal connection between its injury and Van Dam’s action;

and 2) redressability of the harm against Van Dam, Plaintiff lacks

standing to sue him. Accordingly, the Court grants Van Dam’s motion to

dismiss under 12(b)(1) for lack of subject-matter jurisdiction. Because the

Court lacks subject-matter jurisdiction for Plaintiff’s claims against Van

Dam, the Court need not address his 12(b)(6) motion. See Moir, 895 F.2d

at 269, 272.

      C. Equal Protection Claim

      In Count 1, Plaintiff claims that Defendants violated its right to

equal protection under both the Fourteenth Amendment of the United

States Constitution and Article 1, § 2 of the Michigan Constitution.10




       Plaintiff brings all three of its counts against all Defendants collectively and
      10

makes no argument specific to any of them. (ECF No. 15, PageID.86–91.)
                                          26
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.595   Page 27 of 41




Plaintiff alleges that it suffered from Defendants’ “disparate treatment

of plaintiff from similarly situated applicants” because Defendants had

not informed Plaintiff of the six-month moratorium prior to the

implementation. (ECF No. 15, PageID.86.) Plaintiff also argues that it

was an unlawful act of discrimination to “grandfather[] in ineligible and

unqualified applicants” for the special use permit after “adopting an

ordinance amendment limiting the number of [medical marijuana]

permissible facilities.” (Id. at PageID.87.)

      Federal and Michigan equal protection clauses are coextensive

because the “equal protection clause of the Michigan Constitution

‘intended to duplicate the federal clause and to offer similar protection.’”

Toth v. Callaghan, 995 F. Supp. 2d 774, 781 n.6 (E.D. Mich. 2014)

(quoting Doe v. Dep’t of Soc. Servs., 439 Mich. 650, 670–71 (1992)). The

Equal Protection Clause of the Fourteenth Amendment provides that no

state shall “deny to any person within its jurisdiction the equal protection

of the laws.” U.S. Const. amend. XIV, § 1. Similarly, the Equal Protection

Clause of the Michigan Constitution reads, “No person shall be denied

the equal protection of the laws.” M.C.L. Const. Art. 1, § 2.




                                      27
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.596   Page 28 of 41




      When analyzing federal-state constitutional claims, “courts have

routinely treated a federal equal protection claim and a Michigan equal

protection claim the same.” Toth, 995 F. Supp. 2d at 781 n.6 (citing Bass

v. Robinson, 167 F.3d 1041, 1050 n.4 (6th Cir. 1999)). Thus, Plaintiff’s

equal protection claim is analyzed under the Fourteenth Amendment

standard, and the Court’s conclusions under the federal constitution also

apply to Plaintiff’s equal protection claim under the Michigan

Constitution. See Strehlke v. Grosse Pointe Pub. Sch. Sys., No. 14-11183,

2014 WL 4603482, at *6 n.13 (E.D. Mich. Sept. 15, 2014) (analyzing the

equal protection claim by reference to federal constitutional law for

plaintiffs’ equal protection claim under both the Fourteenth Amendment

and the Michigan Constitution), aff’d, 654 F. App’x 713 (6th Cir. 2016).

      Under the Equal Protection Clause of the Fourteenth Amendment,

the government “cannot make distinctions that 1) burden a fundamental

right; 2) target a suspect class; or 3) intentionally treat one individual

differently from others similarly situated without any rational basis.”

Taylor Acquisitions, L.L.C. v. City of Taylor, 313 F. App’x 826, 836 (6th

Cir. 2009) (citing Radvansky v. City of Olmsted Falls, 395 F.3d 291, 312

(6th Cir. 2005)). A violation of the third type, as Plaintiff alleges, is


                                      28
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.597   Page 29 of 41




characterized as a “class of one” theory. Club Italia Soccer & Sports Org.,

Inc. v. Charter Twp. of Shelby, 470 F.3d 286, 298 (6th Cir. 2006). For a

“class of one” equal protection claim, a plaintiff must plead sufficient facts

from which courts can infer that defendants treated the plaintiff

differently from similarly situated individuals. Braun v. Ann Arbor

Charter Twp., 519 F.3d 564, 574–75 (6th Cir. 2008); see also Klinger v.

Dep’t of Corr., 31 F.3d 727, 731 (8th Cir. 1994) (“Absent a threshold

showing that [a plaintiff] is similarly situated to those who allegedly

receive favorable treatment, the plaintiff does not have a viable equal

protection claim.”).

      However, Plaintiff fails to plead sufficient facts for the Court to

infer that Defendants treated Plaintiff differently from similarly situated

special use permit applicants. Courts have ruled that “[b]are allegations

that other applicants, even all other applicants, were treated differently

[are] insufficient; a plaintiff must show that these other applicants were

similarly situated to the plaintiff.” Taylor Acquisitions, 313 F. App’x at

836 (emphasis added) (internal quotation marks omitted). In Plaintiff’s

allegation that Defendants treated Plaintiff disparately from “similarly

situated applicants,” Plaintiff provides no facts explaining how other


                                      29
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20       PageID.598    Page 30 of 41




special use permit applicants are similarly situated to Plaintiff, or even

explaining who such similarly situated applicants are. Plaintiff, thus,

makes an impermissible bare allegation that it was treated differently.

See id.

      Similarly, Plaintiff also fails to provide facts regarding “ineligible

and    unqualified     applicants”     in     its   argument    that    Defendants

“grandfather[ed] in ineligible and unqualified applicants” for the special

use permit. Plaintiff is silent on who such applicants are or why they are

ineligible and unqualified. Because Plaintiff does not show that it is

similarly situated to those who allegedly received favorable treatment,

Plaintiff does not plausibly allege a viable equal protection claim.

Accordingly, the Court dismisses Plaintiff’s equal protection claim

against Defendants Garden City, City Council, and Sloan under both the

federal and state constitutions.11 See Strehlke, 2014 WL 4603482, at *6.

      D. Substantive Due Process Claim


      11  Only state actors are liable under the federal Equal Protection Clause, but
equal protection claims under § 1983 “may be brought against individuals as well as
municipalities.” Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 257 (2009) (citing
West v. Atkins, 487 U.S. 42, 48–51 (1988)). Thus, Plaintiff’s federal equal protection
claim is cognizable against the municipality and individual defendants. However,
Plaintiff’s equal protection claim fails as described above because it fails to plead
sufficient facts.
                                         30
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.599   Page 31 of 41




      In Count 3 of the Plaintiff’s complaint, Plaintiff alleges that

Defendants violated its substantive due process rights under the Fifth

Amendment of the U.S. Constitution and Article 1, § 17 of the Michigan

Constitution because (1) Plaintiff’s special use permit application was

denied arbitrarily; and (2) the denial of a special use permit subsequently

deprived Plaintiff of the use of its existing property. (ECF No. 15,

PageID.89–90.) The Fifth Amendment, however, “applies to federal

action, not to private action or state action.” Haverstick Enter., Inc. v. Fin.

Fed. Credit, Inc., 803 F. Supp. 1251, 1259 (E.D. Mich. 1992) (citing

Bolling v. Sharpe, 347 U.S. 497 (1954)); 1 Sheldon H. Nahmod, Civil

Rights and Civil Liberties Litigation § 2.03 (3d ed. 1991) (“[O]n its face,

Fifth Amendment applies only to federal government; Fourteenth

Amendment applies to states”), aff’d, 32 F.3d 989 (6th Cir. 1994)). If there

is no suggestion that any defendant has an association with the federal

government, a Fifth Amendment claim cannot survive. Id. (citing Three

Rivers Cablevision Inc. v. City of Pittsburgh, 502 F. Supp. 1118, 1134

(W.D. Penn. 1980)). Plaintiff here does not suggest that any of the

Defendants are associated with the federal government. Thus, Plaintiff

has no claim for violation of the Fifth Amendment. Accordingly,


                                      31
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.600   Page 32 of 41




Plaintiff’s substantive due process claim under the Fifth Amendment is

dismissed.

      Turning to Plaintiff’s substantive due process claim under the

Michigan Constitution, Plaintiff does not argue that the Due Process

Clause of either the federal or Michigan Constitution provides broader

substantive due process protection than the other. The Due Process

Clauses of the Fifth and Fourteenth Amendments, as well as Article 1, §

17 of the Michigan Constitution, all guarantee that a person shall not be

deprived of “life, liberty, or property, without due process of law.” Because

Michigan courts have ruled that where the federal and state

constitutions contain “identical or virtually identical provisions, federal

law should be followed,” Beck v. Haik, 234 F.3d 1267 at *3 n.2 (6th Cir.

2000) (citing People v. Stanaway, 446 Mich. 643, 649 n.1 (1994); Sitz v.

State Police, 443 Mich. 744, 763 (1993)), and the Due Process Clause of

the Michigan Constitution “affords no greater protection than the federal

guarantee,” Am. States Ins. Co. v. State Dep’t of Treasury, 220 Mich. App.

586, 589 n.1 (1996) (citing Saxon v. Dep’t of Social Services, 191 Mich.

App. 689, 698 (1991)), federal precedents determine Plaintiff’s due

process claim under both the federal and Michigan constitutions. See


                                      32
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.601      Page 33 of 41




Beck, 234 F.3d at *3; English v. Blue Cross Blue Shield of Michigan, 263

Mich. App. 449, 459–60 (2004); Am. States Ins., 220 Mich. App. at 589.

      To successfully claim a violation of substantive due process, “a

plaintiff must first establish the existence of a constitutionally-protected

property or liberty interest.” Silver v. Franklin Twp. Bd. of Zoning

Appeals, 966 F.2d 1031, 1036 (6th Cir. 1992); see also EJS Props., LLC v.

City of Toledo, 698 F.3d 845, 862 (6th Cir. 2012) (dismissing the plaintiff’s

substantive    due    process   claim      because   the   plaintiff     had    no

constitutionally protectable interest). According to the Supreme Court,

“[t]o have a property interest in a benefit, a person clearly must have

more than an abstract need or desire for it. [Sh]e must have more than a

unilateral expectation of it. [Sh]e must, instead, have a legitimate claim

of entitlement to it.” Med Corp. v. City of Lima, 296 F.3d 404, 409 (6th

Cir. 2002) (quoting Bd. of Regents v. Roth, 408 U.S. 564, 577 (1972)). The

Supreme Court further explained that the Constitution itself does not

create a property interest, but rather a property interest is created by the

“existing rules or understandings that stem from an independent source

such as state law—rules or understandings that secure certain benefits

and that support claims of entitlement to those benefits.” Id.


                                      33
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.602   Page 34 of 41




      In the context of a discretionary zoning decision, where an entity

granting a zoning permit has discretion to deny a permit application

despite applicant’s compliance with the minimum requirement, the

permit applicant has no constitutionally protected property interest.

Richardson v. Twp. of Brady, 218 F.3d 508, 517 (6th Cir. 2000); Triomphe

Inv’rs v. City of Northwood, 49 F.3d 198, 203 (6th Cir. 1995); Silver, 966

F.2d at 1036. If there is “unconstrained discretion to deny the benefit, a

prospective recipient of that benefit can establish no more than a

‘unilateral expectation’ to it.” Med Corp., 296 F.3d at 410 (quoting Roth,

408 U.S. at 577).

      According to Garden City’s ordinance § 154.416, a decision to

approve or deny a special use permit application is subject to complete

discretion of the Planning Commission and the City Council. Because the

City Council denied Plaintiff’s special use permit application pursuant to

this complete discretionary authority, Plaintiff does not have a

constitutionally protected property interest with a special use permit for

a medical marijuana facility. Also, for the same reason, Plaintiff does not

have a protected property interest in the building that it entered into a

purchase agreement—contingent upon the approval of a special use


                                      34
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.603   Page 35 of 41




permit—for the purpose of operating a licensed medical marijuana

facility. (See ECF No.15, PageID.82.) This is true even though Plaintiff

contends that its application and site plans comply with all the zoning

rules and regulations and are compatible with the Master Plan of Garden

City. (ECF No. 15, PageID.85.); see Richardson, 218 F.3d at 517. Plaintiff

merely has a unilateral expectation to the permit. See Med Corp., 296

F.3d at 410. Thus, Plaintiff fails to plausibly allege a viable substantive

due process claim. See EJS Props., LLC, 698 F.3d at 862; Silver, 966 F.2d

at 1036. Accordingly, the Court dismisses Plaintiff’s substantive due

process claim against Defendants Garden City, City Council, and Sloan.

See Id.

      E. Procedural Due Process Claim

      In Count 2, Plaintiff alleges that Defendants violated procedural

due process under the Fifth Amendment of the U.S. Constitution and

Article 1, § 17 of the Michigan Constitution “by denying Plaintiff a public

hearing and an opportunity to be heard before [D]efendant Garden City’s

Planning Commission and other governmental bodies.” (ECF No. 15,

PageID.88.)




                                      35
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.604   Page 36 of 41




      Contrary to Plaintiff’s allegation, however, the public record of the

City Council’s meeting minutes indicates that the City Council heard

Plaintiff’s appeal on December 3, 2018. (ECF No. 42-10, PageID.398.) For

a Rule 12(b)(6) motion, courts “may consider materials in addition to the

complaint if such materials are public records or are otherwise

appropriate for the taking of judicial notice.” New England Health Care

Emps. Pension Fund v. Ernst & Young, LLP, 336 F.3d 495, 501 (6th Cir.

2003). The City Council’s meeting minutes are public records. Thus, the

meeting minutes, including minutes from December 3, 2018 (ECF No. 42-

10, PageID.398) which include the records of hearing Plaintiff’s appeal,

are properly before the Court for the Rule 12(b)(6) motion to dismiss.

      Plaintiff’s allegation of a denial of an “opportunity to be heard

before [D]efendant Garden City’s Planning Commission and other

governmental bodies” (ECF No. 15, PageID.88 (emphasis added)) employs

ambiguous language. Construing Plaintiff’s complaint “in the light most

favorable to the plaintiff,” Keys, 684 F.3d at 608, Plaintiff’s reference to a

hearing before Garden City’s Planning Commission should actually be

understood as asserting a right to a hearing before Defendant City

Council. (ECF No. 42-6, PageID.361 (The appeal procedure specified in


                                      36
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.605   Page 37 of 41




the City Council’s meeting minutes indicates that special use permit

applicants seeking for a hearing would be heard before the City Council;

there is no procedure for a hearing before the Planning Commission.).)

Construing this language in Plaintiff’s favor, Plaintiff vindicated its right

to appeal because it did, in fact, appeal and appear before the City

Council. See New England Health Care Emps. Pension Fund 336 F.3d at

501 (Courts may consider public records for a Rule 12(b)(6) motion); (ECF

No. 42-10, PageID.398.)

      However, because Plaintiff also alleges a denial of a hearing

opportunity before other governmental bodies—but does not specify

which governmental body—the Court reviews its procedural due process

claim under the Fifth Amendment and the Michigan Constitution.

      Because the Fifth Amendment applies to federal action but not to

private or state action, Haverstick Enter., Inc., 803 F. Supp. at 1259, and

Plaintiff does not suggest that any Defendant is associated with the

federal government, see id., Plaintiff has no claim for violation of the Fifth

Amendment. Accordingly, Plaintiff’s procedural due process claim under

the Fifth Amendment is dismissed. See id.




                                      37
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20      PageID.606    Page 38 of 41




      Turning to Plaintiff’s procedural due process claim under the

Michigan Constitution, Plaintiff does not argue—just as with the

substantive due process claim—that the Due Process Clause of either the

federal or Michigan Constitution provides broader protection than the

other. Because Michigan courts follow federal law when the federal and

state constitutions have an identical provision,12 Beck, 234 F.3d at *3 n.2

(internal citations omitted), and the Due Process Clause of the Michigan

Constitution provides no greater protection than the federal protection,

Am. States Ins. Co., 220 Mich. App. at 589 n.1, federal precedent

determines Plaintiff’s procedural due process claim under both federal

and Michigan constitutions. See Beck, 234 F.3d at *3; English, 263 Mich.

App. at 459–60; Am. States Ins., 220 Mich. App. at 589.

      Just as with a substantive due process claim, to successfully claim

a violation of procedural due process, a “[p]laintiff[] [is] required to

demonstrate that [she] had a property interest protected by the Due

Process clause, w[as] deprived of that protected interest within the




      12   Here, the Due Process Clauses of the federal and Michigan constitutions
provide an identical provision by guaranteeing that a person shall not be deprived of
“life, liberty, or property, without due process of law.” U.S. Const. amend. V; U.S.
Const. amend. XIV; M.C.L. Const. Art. 1, § 17.
                                         38
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20       PageID.607    Page 39 of 41




meaning of the Due Process clause, and that the state did not afford

adequate procedural rights before depriving [her] of [her] protected

interest.” Henry v. City of Middletown, 655 F. App’x 451, 462 (6th Cir.

2016).

      Thus, Plaintiff must, first, establish the existence of a protected

property interest with a special use permit for a medical marijuana

facility that Plaintiff applied. However, as the Court concluded above

with Plaintiff’s substantive due process claim, Plaintiff does not have a

constitutionally protected property interest.13 Because Plaintiff fails to

establish the existence of a protected property interest with regards to

the special use permit for a medical marijuana facility, Plaintiff fails to

plausibly allege a viable procedural due process claim. See Henry, 655 F.

App’x at 462. Accordingly, the Court dismisses Plaintiff’s procedural due

process claim against Defendants Garden City, City Council, and Sloan.

See id.

      V.     Conclusion14


      13 See supra section IV(D) for the Court’s analysis of a constitutionally
protected property interest with a special use permit for a medical marijuana facility
that Plaintiff applied.
      14 Plaintiff has requested to recover damages. (ECF No. 15.) To recover

damages in a § 1983 action, a plaintiff must show a causal connection between a
                                         39
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20          PageID.608    Page 40 of 41




      For the foregoing reasons, the Court GRANTS Defendants City of

Garden City, the Garden City Building Department, Dale Dougherty,

Garden City City Council, and Patrick J. Sloan’s motions to dismiss for a

failure to state a claim. The Court also GRANTS Defendant Jeff Van

Dam’s motion to dismiss for lack of subject-matter jurisdiction.

      IT IS SO ORDERED.

Dated: September 8, 2020                        s/Judith E. Levy
Ann Arbor, Michigan                             JUDITH E. LEVY
                                                United States District Judge




constitutional violation and the damages it seeks. Powers v. Hamilton Cty. Pub. Def.
Comm’n, 501 F.3d 292, 608 (6th Cir. 2007). Here, however, Plaintiff fails to establish
any constitutional violation. Accordingly, Plaintiff is not entitled to a damage
recovery. See id.

       Van Dam requests costs and attorney fees. (ECF No. 42, PageID.279.) 42
U.S.C. § 1988 authorizes awarding attorney fees in § 1983 suits to a prevailing
defendant “upon a finding that the plaintiff's action was frivolous, unreasonable, or
without foundation.” Fox v. Vice, 563 U.S. 826, 131 (2011) (quoting Christiansburg
Garment Co. v. Equal Emp’ Opportunity Comm’n, 434 U.S. 412, 421 (1978)). Van Dam
makes no argument regarding attorney fees and does not argue that Plaintiff’s action
is frivolous, unreasonable or without foundation. Van Dam also does not provide a
record of 28 U.S.C. § 1920 costs. See 28 U.S.C. § 1920 (“A judge . . . of any court of the
United States may tax as costs the following . . . .”) The Court dismisses Plaintiff’s
claims but does not find Plaintiff’s action to be frivolous, unreasonable or without
foundation. See Wilson-Simmons v. Lake Cty. Sheriff's Dep’t, 207 F.3d 818, 823 (6th
Cir. 2000) (internal citations omitted) (“[A] district court must resist the urge to
engage in post hoc reasoning and the hindsight logic of concluding a suit is without
foundation because the plaintiff ultimately does not prevail.”).) Accordingly, the
Court denies Defendant Van Dam’s request for costs and attorney fees. See id.
                                           40
Case 5:19-cv-11062-JEL-EAS ECF No. 53 filed 09/08/20   PageID.609   Page 41 of 41




                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on September 8, 2020.
                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      41
